Citation Nr: 1430093	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-46 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claim currently on appeal.  This claim was previously remanded by the Board in January 2013 so that the Veteran's representative could prepare a brief in support of the Veteran's claim and in July 2013 for an additional examination that takes into consideration the Veteran's report of chronic symptomatology since service.

The Veteran requested in her November 2009 substantive appeal (VA Form 9) to appear at a hearing before a member of the Board.  After further development of her claim, and per her request, a hearing was scheduled for May 2012.  However, the Veteran failed to appear at the hearing and subsequently submitted an explanation for her absence as well as a request for a new hearing date.  In July 2012, a member of the Board ruled favorably on the Veteran's motion to reschedule her hearing.  A new hearing was scheduled for September 2012, but the Veteran failed to report to this hearing as well.  As she was advised in a July 2012 letter that a failure to appear may be treated as a withdrawal of her hearing request, and since she has not provided VA with any explanation for her failure to report to her September 2012 hearing, her hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A left knee disability was not present in service; osteoarthritis of the left knee was not manifested in the first post-service year; and the Veteran's current left knee disabilities are not attributable to the Veteran's period of military service or any incident thereof.



CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

In this case, VCAA notice letters sent in January 2008 and April 2008 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In these letters, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding the type of evidence necessary to establish a disability rating or effective date for the disorder on appeal required by Dingess. 

VA has acquired the Veteran's VA, private and service treatment records to assist with the claim.  In November 2008 VA provided the Veteran with a VA medical examination to determine the nature and etiology of the claimed left knee disability.  In the July 2013 Board remand, the Board remanded the claim for a new VA opinion that takes into consideration the Veteran's report of chronic symptomatology since service.  A new VA opinion was provided in December 2013.  

The Board notes that the December 2013 VA examiner's opinion with the November 2008 VA examination and opinion are very thorough in that they discuss the evidence of record, both lay and medical.  As the VA medical examination reports were written after a review of the claims file, an interview with the Veteran, a physical examination of the Veteran, and contains findings regarding the Veteran's left knee disability supported by the evidence, to include clinical data, the Board finds the reports adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion as the VA's duty to assist the Veteran with regard to providing an adequate medical examination is met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, the Board finds there has been substantial compliance with its January 2013 and July 2013 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that  a brief in support of the Veteran's claim and additional VA opinion were obtained.  A Supplemental Statement of the Case (SSOC) was then issued.  Based on the foregoing, the Board finds that substantial compliance with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Legal Criteria

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137, 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013). 

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Analysis

As outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted for a left knee disability. 

The Veteran contends that she suffered an in service injury that caused her current left knee disability.  Specifically, in March 2008 and July 2008 statements in support of the claim, the Veteran states that she injured her left knee while in basic training at Fort Jackson, SC.  She indicates that ever since the injury she experienced pain and swelling.  During the November 2008 VA examination the Veteran reported developing left knee pain while doing vigorous activities during basic training.

The Board finds that the Veteran's report of an in service incident competent, credible, and consistent with the Veteran's service.  Thus the Board concedes that the Veteran experienced an in-service injury performing vigorous activities during basic training.  Service treatment records from September 1976 indicate the Veteran experienced left knee pain for 8 months since ending basic training.  The report notes pain intermittent since basic training with an assessment of probably chondromalacia.  The September 1976 left knee x-ray was normal.  In October 1976 the Veteran was seen by the orthopedic clinic for left knee pain.  The exam was normal and a diagnosis of chondromalacia mild was given.  She was referred to physical therapy for quad exercises and home exercise.  January 1978 service treatment records note left knee pain for 4 days.  A history of mild swelling with no pain now was noted and an indication of pain when walking up steps.  A diagnosis of mild chondromalacia was given.  In the December 1978 report of medical history the Veteran noted swollen joints and responded "don't know" to "trick or locked knee."  The examiner's comment is "inj left ? knee."   

However, the December 1978 clinical evaluation report indicates a normal lower extremity on evaluation and no other problems are noted on the clinical evaluation report. 

In terms of a current disability, the November 2008 VA examination report indicates a diagnosis of degenerative joint disease.   A private June 2009 treatment report also notes osteoarthritis and a private September 2009 MRI of the knee indicates chondromalacia.

June 2008 private treatment records indicate the Veteran reported a long history of knee pain for at least 25-30 years.  The record indicates the pain has gotten progressively worse in the past 5 years and is worse when the Veteran's weight is up.  No specific trauma is indicated and the Veteran subsequently received a series of injections in the left knee.  

Between April 2009 and October 2009 private treatment records indicate complaints of and treatment for left knee pain.  In April 2009 the Veteran reported that years ago in service she was standing against the wall and dropped down quickly, had a clicky sensation in left knee.  She stated the pain has worsened over the years.   In June 2009 a bilateral knee x-ray revealed osteoarthritis.  A September 2009 x ray report indicates a diagnosis of chondromalacia.  

Private treatment records from January 2010 to March 2010 also indicate treatment for left knee pain.  In January 2010 the Veteran indicated her knee pain improved with weight loss.  

Thus, the Veteran has been diagnosed with a current left knee disability, and she has been determined to have sustained an in service injury.  The remaining question is whether there is a link between the in-service incident and the current left knee disabilities.  

The Veteran's post-service treatment records do not demonstrate that her current left knee disability did not manifest during, or as a result of, active military service.  The first post-service evidence of a left knee disability is a December 2002 VA x-ray which indicated a finding of "mild to moderate degenerative changes" and an impression of "mild to moderate medial joint space narrowing and degenerative change."  The next treatment records that indicate treatment of the left knee began in June 2008.

During the November 2008 VA examination, the Veteran reported the in service injury during basic training.  The examiner stated that the Veteran's degenerative joint disease, left knee is less likely as not caused by or a result of an in service event or injury.  

As rationale, the examiner stated:

Vet had chondromalacia left knee while in service.  Now, 30 years later, she has gained about 100 pounds and has DJD of both knees.  Her severe weight problem is the most likely explanation for her left (and right) knee conditions.  

Another VA examiner offered a follow up opinion in December 2013 after a request for an opinion that takes into consideration the Veteran's report of chronic symptomatology since service.  The examiner opined that Veterans current DJD left knee is not due to her in-service complaints of left knee pain.

As rationale, the examiner stated the following:

Per the literature chondromalacia is diagnosed by imaging - veterans knee xray in service was normal.  In review of the literature and the veterans record, a more correct diagnosis in service would likely have been patellofemoral pain syndrome which is a clinical (per history), not imaging, diagnosis. Generally patellofemoral pain syndrome resolves with compliance with a physical therapy exercise and medication program.  The veteran was discharged from service in 1979 and there is no objective evidence of a left knee condition again until 2008 despite the veterans history of ongoing knee pain.  While intercurrent injury and trauma are unknown, the veteran was noted in 2008 to have gained close to 100 pounds since service - a known significant risk for knee DJD.  Unfortunately the current left knee condition cannot be objectively said to be due to left knee complaints in service.

As noted above, arthritis is defined as a chronic disorder for which service connection may be presumed if manifested in service or within one year following a Veteran's service.  38 U.S.C.A. § 1101.  However, in this case, the 1979, 1980 and 1981 post-service records are adverse to a finding that arthritis of the left knee was present in service or within one year following the Veteran's service.  Thus the presumption for chronic diseases does not apply.  The Board notes that chondromalacia is not a condition identified as chronic under 38 C.F.R. § 3.309(a).  Thus, even if chondromalacia was diagnosed in service and currently, a medical nexus is still needed to establish service connection.  

Considering the evidence, both lay and medical, the Board finds that the post service treatment records indicating a lack of chronic left knee pain since service and the November 2008 and December 2013 VA examination reports are of greater probative value than the Veteran's more statements suggesting chronic left knee pain since the incident in service, which is inconsistent with the evidence of record.  No positive medical nexus is of record.  The only positive evidence of a nexus is the Veteran's assertion of continuity of symptomology. 

While the Veteran is competent to testify to her left knee pain, she is not competent to opine as to the etiology of or render a medical diagnosis as to her left knee pain being osteoarthritis or chondromalacia.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to opine as to the etiology of or render a medical diagnosis pertaining to a back disability.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1331 (Fed. Cir. 2006).  

The first evidence of record of left knee symptomatology is the December 2002 x-ray indicating degenerative changes.  This is more than 20 years after the Veteran's separation from active duty.  Further, a medical diagnosis is not given until May 2008 as osteoarthritis.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The absence of any medical evidence relating to the left knee for more than 20 years tends to suggest that the Veteran has not suffered from chronic symptomatology since separation from active duty.  Furthermore, the VA examiner concluded that this disability was not related to service because there is no objective evidence of a left knee condition again until 2008 despite the Veteran's history of ongoing knee pain.  The examiner also noted the risk factor of obesity and weight gain for DJD and highlighted the fact that the Veteran had right knee DJD, despite not suffering a right knee injury in service.  Finally, the examiner opined that chondromalacia can only be diagnosed by x-ray, not clinical evaluation.  Because the Veteran's left knee x-ray during service was normal, the examiner concluded that the Veteran most likely did not suffer from chondromalacia, but from patellofemoral pain syndrome which is a clinical (per history), not imaging, diagnosis.

 As such, the Board does not find the Veteran's assertion of a chronic left knee disability since military service to be probative enough on its own to grant the claim when weighed against the negative November 2008 and December 2013 VA nexus opinions and medical records.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a left knee disability must be denied.



ORDER

The claim of entitlement to service connection for a left knee disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


